Citation Nr: 0708821	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-09 737	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for basic eligibility to VA benefits 
based on his second period of active duty.  


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from May 
25, 1966 to September 18, 1967, and was discharged honorably.  
He also served on active duty from September 19, 1967 to 
December 15, 1969, and was discharged under conditions other 
than honorable.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, South 
Carolina, which determined the veteran's character of 
discharge for his second period of active duty prohibited him 
from receiving VA benefits for claims arising from that 
period.  This decision was in response to his claim for 
service connection for post-traumatic stress disorder (PTSD), 
which was based on a stressor that occurred during his second 
period of service.  Per his request, a hearing before the 
Board was scheduled for August 2005, but he failed to appear 
for it.  He did not explain his absence or request to 
reschedule the hearing.  Thus, his appeal will be processed 
as if he withdrew his hearing request.  38 C.F.R. § 20.702(d) 
(2006).

Regrettably, because further development of the evidence is 
needed before the Board can make a decision, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In July 1969, during his second period of active duty, the 
veteran pled guilty to violating two articles of the Uniform 
Code of Military Conduct.  By general 
court-martial order, he was sentenced to be confined at hard 
labor for one year, to forfeit all pay and allowances, and to 
be discharged from service with a bad conduct discharge.  

A general court-martial constitutes a statutory bar to VA 
benefits, which generally may be lifted only if evidence 
shows the individual was insane at the time of the commission 
of an offense or offenses leading to the court-martial.  
38 U.S.C.A. 5303(b) (West 2002); 38 C.F.R. § 3.12(b), (c)(2) 
(2006).  

The pertinent statute states:

If it is established to the satisfaction of the 
Secretary that, at the time of commission of an 
offense leading to a person's court-martial, 
discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits 
under laws administered by the Secretary based 
upon the period of service from which such person 
was separated.

So insanity is the only exception to the bar to VA benefits 
imposed by 38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12(c)(2). 

In February 1972, the RO first made a determination that the 
veteran was ineligible for VA benefits.  In July 1979, the 
Adjutant General for the Assistant Secretary of the Army 
determined the veteran was eligible for a complete and 
unconditional separation from military service at the time of 
his honorable discharge on September 18, 1967.  His request 
to recharacterize his bad conduct discharge on December 15, 
1969, however, was denied.  

In March 1989, the RO issued an administrative decision 
indicating the veteran was eligible for VA benefits based on 
his first period of service (May 1966 to September 1967), but 
not his second period of service (September 1967 to December 
1969).  He did not appeal that decision, so it became final 
and binding on him based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
This, in turn, means there must be new and material evidence 
since that decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).



During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
Veterans Claims Assistance Act (VCAA) requires VA to provide 
the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent, 20 Vet. App 
at 10.  On June 14, 2006, VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).  

In this case, the RO sent the veteran a VCAA notice letter in 
May 2005.  This letter informed him that in order to 
establish entitlement to VA benefits, he needed to show that 
his second period of active duty "was not terminated by bad 
conduct and discharge under dishonorable condition [sic]."  
The letter did not inform him that he needed to submit new 
and material evidence and did not comply with the Court's 
holding in Kent.  While the February 2005 statement of the 
case (SOC) explained that new and material evidence was 
needed in order for the issue to be reconsidered, it did not 
specify exactly what evidence was needed.  Furthermore, the 
May 2005 VCAA letter was inconsistent with the SOC because it 
did not reiterate that new and material evidence was needed 
to reopen this claim.

In this case, the reason for the previous disallowance is 
clear - the veteran received a bad conduct discharge pursuant 
to a general court-martial order.  The only way he can show 
entitlement to VA benefits for this period of active duty is 
to show he was insane at the time he committed the offenses 
leading to the general court-martial.  So a remand is 
required so he can be provided proper VCAA notice in 
accordance with Kent.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  In order to comply with Kent, send the 
veteran a VCAA letter notifying him of the 
specific evidence necessary to 
substantiate the element or elements that 
were found insufficient in the previous 
denials.  Specifically, he must be 
notified that the reason he was previously 
denied VA benefits for his second period 
of active duty was because he received a 
bad conduct discharge pursuant to general 
court-martial order and there was no 
evidence indicating he was insane at the 
time of the offenses leading to the court-
martial.  So to reopen this claim, 
additional evidence is needed either 
indicating he did not receive a bad 
conduct discharge pursuant to a general 
court-martial order or that he was insane 
at the time he committed the offenses 
leading to the court-martial.  This 
evidence also must not be duplicative of 
evidence previously considered by the RO.  

2.  Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
it is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


